DETAILED ACTION
Status of Claims
In the response filed December 6, 2021, Applicant amended claims 1, 14, 19, and 20. Claim 7 was previously canceled. Claims 1-6 and 8-21 are pending in the current application.


Response to Arguments
Claim 14 was objected to for minor informalities. Examiner thanks Applicant for amending the claims. The objection has been obviated. 
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 have been considered but are not persuasive. Applicant asserts that the combination of references fails to teach or suggest “determining a relevance of the item of information to the user is based on comparing the pattern of interactions with the venue by the user including at least one day and at least one time of day to the corresponding features in the item of information including at least one day and at least one time of day.”  Examiner respectfully disagrees. Paragraph [0020] of Kandekar discloses,  “the ACIS 16 may analyze check-ins reported to identify potentially redundant or erroneous check-ins, and may resolve any such multiple check-ins to a single relevant check-in based on information such as the metadata of the venue(s); the number of venue-operated devices 14 at the venue(s), the identifiers, locations and other metadata of the venue-operated device(s) 14 reporting the check-ins; the times at, and the durations for, which the venue-operated devices 14 detected and checked-in the user device 12 and other user devices; the location of the user device 12, if available; the past check-in history of the user device 12 and its user.”  In this case, the interactions with the venue by the user at least one day and one time are the check-ins at various days and times by the user. The rejection is maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,6, 8-11, 13, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Nahumi et al. (US 2013/0298030 A1) in view of Busch (US 2014/0278987 A1) in further view of Kandekar et al. (US 2012/0252418 A1).

Regarding claim 1, Nahumi discloses a computerized system, comprising: 
one or more sensors configured to provide sensor data from one or more user computing devices associated with a user (Paragraphs [0110]: Geolocation/Location Sources (250) (e.g., user devices, GPS, cameras, satellites, signals and other sources by wire, wireless or otherwise, [0172]: Environmental sensors can provide upon request real time updates on weather, pollution, noise level, density, etc. to help further filter local data, in addition people nearby will be identified.  For example if it is raining (weather sensor) a restaurant recommended for its patio will not show as preference and [0184]: retrieving (1002) the relevant point of time and the relevant geolocation/location from time and geolocation/location sensors….randomly selecting (1006) at least one of the relevant point of time and the relevant geolocation/location; and randomly selecting (1008) at least one of the relevant point of time and the relevant geolocation/location); 
one or more processors (Paragraph [0044]); and 

determining one or more sources of information for the venue, wherein the one or more sources of information provide items of information that are associated with the venue (Paragraph [0148]: users can receive feeds 750 and 760 relating to their presence at the Madison square garden); 
monitoring the one or more information sources to determine, from the items of information, an item of information relevant to the user, the item of information comprising features indicating at least one day and at least one time of day (Fig. 5 and Paragraph [0139]: D. a group of people that include Network Members and Non Network Members (650), Real Time Geolocation/Location: U.S., New York, Manhattan, Real Time: Oct.  18, 2010 6:24 PM ET, and Paragraphs [0148] and [0154]: An accident can be detected by monitoring real time local feeds (such as tweeter), clustering the feed into topics, extracting geolocation/location, measuring frequency and size of topics).
Nahumi discloses the limitations above. Nahumi does not explicitly disclose:
a venue monitor configured to monitor user data to determine a pattern of user interactions by the user with one or more venues, wherein the user data comprises the sensor data from the one or more user computing devices associated with the user; 
determining, using the venue monitor, a venue that is relevant to the user, the venue is determined based at least in part on using the sensor data from the one or more user computing devices associated with the user to determine a pattern of interactions with the venue by the user, wherein the pattern of interactions with the venue comprises a pattern including at least one day and at least one time of day;
determining a relevance of the item of information to the user is based on comparing the pattern of interactions with the venue by the user including at least one day and at least one time of day to the corresponding features in the item of information including at least one day and at least one time of day; and 
based on determining the relevance of the item of information to the user, providing a notification of the item of information.

a venue monitor configured to monitor user data to determine a pattern of user interactions by the user with one or more venues, wherein the user data comprises the sensor data from the one or more user computing devices associated with the user (Paragraphs [0340],[0350], and  [0351]: the mobile device receives information that describes the geographic locations of businesses.  The mobile device may only report when the location of the mobile device corresponds to the geographic location of a business….if the user frequents office supply stores, an advertisement indicating that Office Max 510 on the West side of Hayden Road 500 may be sent to the mobile device to be displayed at an appropriate time ….The search of past location information may be further narrowed to produce more accurate predictions by filtering for routes taken on similar days (e.g., only Saturday, only every other week, monthly), at similar times (e.g., only around 5:00 PM, between 3:00 PM and 6:00 PM, after sunset, before high-noon, before a particular stock market opens in the time zone of the user, etc.)); 
determining, using the venue monitor, a venue that is relevant to the user, the venue is determined based at least in part on using the sensor data from the one or more user computing devices associated with the user to determine a pattern of interactions with the venue by the user, wherein the pattern of interactions with the venue comprises a pattern including at least one day and at least one time of day (Paragraph [0342]: the location information stored is analyzed to determine the types of businesses that the user of the mobile device typically visits, or visited.  The stored location information stored in is compared to a database of business information and locations in order to determine specific businesses, or types of businesses frequented by the user of the mobile device and [0351]: The search of past location information may be further narrowed to produce more accurate predictions by filtering for routes taken on similar days (e.g., only Saturday, only every other week, monthly), at similar times (e.g., only around 5:00 PM, between 3:00 PM and 6:00 PM, after sunset, before high-noon, before a particular stock market opens in the time zone of the user, etc.), or any combination);
Kandekar teaches:
the ACIS 16 may analyze check-ins reported to identify potentially redundant or erroneous check-ins, and may resolve any such multiple check-ins to a single relevant check-in based on information such as the metadata of the venue(s); the number of venue-operated devices 14 at the venue(s), the identifiers, locations and other metadata of the venue-operated device(s) 14 reporting the check-ins; the times at, and the durations for, which the venue-operated devices 14 detected and checked-in the user device 12 and other user devices; the location of the user device 12, if available; the past check-in history of the user device 12 and its user);
based on determining the relevance of the item of information to the user, providing a notification of the item of information (Paragraphs [0041]: The user may also configure the methods of prompting for check-in, responding to prompts for check-ins, or for issuing notifications of check-ins for each rule, such as via a text message (e.g., using SMS or e-mail), push notifications, or other methods of interacting with the user. In one embodiment, automatic check-in rules may be defined on a continuous basis.  For example, each time a user of the user device 12 visits a new type of venue, the ACIS client 28 may prompt the user to configure a rule for the new type of venue, or for the specific venue itself, or both and [0069]: Notably, the text message 60, or in fact any other type of check-in notification, may include a coupon or promotional offer (e.g., in the form of redemption codes) or information on "specials" at the venue.  Potentially a coupon or offer could be provided only if the user allows the auto check-in).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nahumi to disclose a venue monitor configured to monitor user data to determine a pattern of user interactions by the user with one or more venues, wherein the user data comprises the sensor data from the one or more user computing devices associated with the user, and determining, using the venue monitor, a venue that is relevant to the user, the venue is determined based at least in part on using the sensor data from the one or more user computing devices associated with the user to determine a pattern of interactions with the venue by the user, wherein the pattern of interactions 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nahumi, in view of Busch, to disclose determining a relevance of the item of information to the user is based on comparing the pattern of interactions with the venue by the user including at least one day and at least one time of day to the corresponding features in the item of information including at least one day and at least one time of day, and based on determining the relevance of the item of information to the user, providing a notification of the item of information as taught by Kandekar because it would have effectively improved the information item distribution to the user. Nahumi, in view of Busch, discloses displaying relevant information to the user based on behavior of the user (Nahumi Paragraph [0068]). Using the system and method for automated proximity-based social check-ins of Kandekar would facilitate analyzing the user’s online interactions to make notifications more individualized.  
Regarding claim 6, Nahumi, in view of Busch, does not explicitly disclose:
generating notification content for determining a notification, the notification content including the item of information and notification logic specifying a format for presenting a notification for the item of information;
wherein the notification logic is generated based on a notification schedule, wherein the notification logic based on the schedule indicates how much supplement content should be included in the notification.
Kandekar teaches:

wherein the notification logic is generated based on a notification schedule, wherein the notification logic based on the schedule indicates how much supplement content should be included in the notification (Paragraph [0041]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nahumi, in view of Busch, to disclose wherein the notification logic is generated based on a notification schedule, wherein the notification logic based on the schedule indicates how much supplement content should be included in the notification as taught by Kandekar because it would have effectively improved the information item distribution to the user. Nahumi, in view of Busch, discloses displaying relevant information to the user based on behavior of the user (Nahumi Paragraph [0068]). Using the system and method for automated proximity-based social check-ins of Kandekar would facilitate analyzing the user’s online interactions to make notifications more individualized.  
Regarding claim 8, Nahumi discloses further comprising determining semantic knowledge of the user from the sensor data, and wherein the determined semantic knowledge of the user is used for determining an item of information relevant to the user (Paragraph [0154]).
Regarding claim 9, Nahumi, in view of Busch, does not explicitly disclose:
 wherein providing the notification of the item of information relevant to the user includes providing the supplemental content to assist the user in addressing the relevant item of information, the supplemental content comprising an indication of one or more alternative venues.
Kandekar teaches:
wherein providing the notification of the item of information relevant to the user includes providing the supplemental content to assist the user in addressing the relevant item of information, the supplemental content comprising an indication of one or more alternative venues (Paragraphs [0051] and [0084]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nahumi, in view of Busch, to disclose wherein providing the notification of 
Regarding claim 10, Nahumi discloses wherein monitoring the one or more information sources to determine an item of information relevant to the user comprises determining a composite item of information by conflating information from two or more information sources (Paragraph [0064]).
Regarding claim 11, Nahumi discloses wherein determining the item of information relevant to the user is based in part on a user-provided relevance setting (Paragraph [0064]).
Regarding claim 13, Nahumi, in view of Busch, does not explicitly disclose:
 wherein providing the notification of the item of information comprises causing generation of a notification interface comprising the venue and the features extracted from the item of information indicating at least one day and at least one time of day.
Kandekar teaches:
wherein providing the notification of the item of information comprises causing generation of a notification interface comprising the venue and the features extracted from the item of information indicating at least one day and at least one time of day (Paragraph [0041]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nahumi, in view of Busch, to disclose wherein providing the notification of the item of information comprises causing generation of a notification interface comprising the venue and the features extracted from the item of information indicating at least one day and at least one time of day as taught by Kandekar because it would have effectively improved the information item distribution to the user. Nahumi, in view of Busch, discloses displaying relevant information to the user based on behavior of the user (Nahumi Paragraph [0068]). Using the system and method for automated proximity-based 
Regarding claim 19, Nahumi discloses a computerized system, comprising: 
one or more sensors configured to provide sensor data associated with one or more user devices of the user (Paragraph [0172]: Environmental sensors can provide upon request real time updates on weather, pollution, noise level, density, etc. to help further filter local data, in addition people nearby will be identified.  For example if it is raining (weather sensor) a restaurant recommended for its patio will not show as preference); 
one or more processors (Paragraph [0044]); and 
one or more computer storage media storing computer-useable instructions that, when used by the one or more processors (Paragraph [0063]), cause the one or more processors to perform operations comprising: 
monitoring the published venue information accessible via the clearinghouse to determine, from the information items, an item of information published by a venue and a relevance to the user (Paragraphs [0148] and [0154]).
Nahumi discloses the limitations above. Nahumi does not explicitly disclose:
a venue-information clearinghouse configured for receiving venue information published by a set of venues and for making the received venue information accessible to a personal assistant service, wherein the venue- information clearinghouse provides an application programming interface (API) to each venue, and wherein the venue-information clearinghouse receives the venue information from each venue by way of the API; 
a data store configured to store clearinghouse account information comprising accounts for the venues that use the venue-information clearinghouse, and user accounts for facilitating access to the venue information by the user;
a venue monitor configured to monitor user data to determine a pattern of user interactions by the user with one or more venues, wherein the pattern of interactions is based on repeated interactions with the one or more venues over time, wherein the pattern of interactions with the venue comprises a pattern including at least one day and at least one time of day, wherein the user data comprises sensor data from 
the venue monitor further configured to determine one or more venues relevant to the user based on the patterns of interactions, to monitor information items published by the one or more venues;
wherein determining the relevance of the item of information is based at least in part on the sensor data and comparing the pattern of interactions with the venue by the user including at least one day and at least one time of day to the corresponding features in the item of information including at least one day and at least one time of day,
providing at least a portion of information from the item of information to the user.
Busch teaches:
a venue monitor configured to monitor user data to determine a pattern of user interactions by the user with one or more venues, wherein the pattern of interactions is based on repeated interactions with the one or more venues over time, wherein the pattern of interactions with the venue comprises a pattern including at least one day and at least one time of day, wherein the user data comprises sensor data from user computing devices associated with the user, and wherein each venue comprises an entity that is associated with information or announcements via one or more information sources (Paragraphs [0340],[0350], and  [0351]: the mobile device receives information that describes the geographic locations of businesses.  The mobile device may only report when the location of the mobile device corresponds to the geographic location of a business….if the user frequents office supply stores, an advertisement indicating that Office Max 510 on the West side of Hayden Road 500 may be sent to the mobile device to be displayed at an appropriate time ….The search of past location information may be further narrowed to produce more accurate predictions by filtering for routes taken on similar days (e.g., only Saturday, only every other week, monthly), at similar times (e.g., only around 5:00 PM, between 3:00 PM and 6:00 PM, after sunset, before high-noon, before a particular stock market opens in the time zone of the user, etc.)); 
the venue monitor further configured to determine one or more venues relevant to the user based on the patterns of interactions, to monitor information items published by the one or more venues (Paragraphs [0351] and  [0342]: the location information stored is analyzed to determine the types of businesses that the user of the mobile device typically visits, or visited.  The stored location information stored in is compared to a database of business information and locations in order to determine specific businesses, or types of businesses frequented by the user of the mobile device).
Kandekar teaches:
a venue-information clearinghouse configured for receiving venue information published by a set of venues and for making the received venue information accessible to a personal assistant service, wherein the venue- information clearinghouse provides an application programming interface (API) to each venue, and wherein the venue-information clearinghouse receives the venue information from each venue by way of the API (Paragraph [0049]: The ACIS 16 also obtains venue metadata for the venue of the venue-operated device 14 (step 1014).  In one embodiment, venues, such as the venue of the venue-operated device 14, are registered with the ACIS 16.  As part of the registration, venue metadata is provided to the ACIS 16.  Alternatively, the ACIS 16 may request the venue metadata from the venue-operated device 14 or otherwise obtain the venue metadata.  The venue metadata generally includes information that describes the venue such as, for example, a venue type of the venue (e.g., restaurant, night club, sports arena, or the like), a venue name of the venue, a geographic location of the venue (e.g., latitude and longitude pair, street address, city, or the like), one or more types of cuisine served at the venue); 
a data store configured to store clearinghouse account information comprising accounts for the venues that use the venue-information clearinghouse, and user accounts for facilitating access to the venue information by the user (Paragraph [0060]: the user device 38, and more specifically the ACIS 50, obtains and stores one or more automatic check-in rules for the user of the user device 38 (step 2000).  The one or more automatic check-in rules are preferably defined or otherwise configured by the user of the user device 38.  As discussed above, in general, the one or more automatic check-in rules define conditions under which the user allows and/or does not allow automatic check-ins.  The one or more automatic check-in rules are based on criteria such as, for example, a user context of the user, venue metadata);
the ACIS 16 may analyze check-ins reported to identify potentially redundant or erroneous check-ins, and may resolve any such multiple check-ins to a single relevant check-in based on information such as the metadata of the venue(s); the number of venue-operated devices 14 at the venue(s), the identifiers, locations and other metadata of the venue-operated device(s) 14 reporting the check-ins; the times at, and the durations for, which the venue-operated devices 14 detected and checked-in the user device 12 and other user devices; the location of the user device 12, if available; the past check-in history of the user device 12 and its user),
providing at least a portion of information from the item of information to the user (Paragraphs [0041]: The user may also configure the methods of prompting for check-in, responding to prompts for check-ins, or for issuing notifications of check-ins for each rule, such as via a text message (e.g., using SMS or e-mail), push notifications, or other methods of interacting with the user. In one embodiment, automatic check-in rules may be defined on a continuous basis.  For example, each time a user of the user device 12 visits a new type of venue, the ACIS client 28 may prompt the user to configure a rule for the new type of venue, or for the specific venue itself, or both and [0069]: Notably, the text message 60, or in fact any other type of check-in notification, may include a coupon or promotional offer (e.g., in the form of redemption codes) or information on "specials" at the venue.  Potentially a coupon or offer could be provided only if the user allows the auto check-in).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nahumi to disclose a venue monitor configured to monitor user data to determine a pattern of user interactions by the user with one or more venues, wherein the pattern of interactions is based on repeated interactions with the one or more venues over time, wherein the pattern of interactions with the venue comprises a pattern including at least one day and at least one time of day, wherein the user data comprises sensor data from user computing devices associated with the user, and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nahumi, in view of Busch, to disclose a venue-information clearinghouse configured for receiving venue information published by a set of venues and for making the received venue information accessible to a personal assistant service, wherein the venue- information clearinghouse provides an application programming interface (API) to each venue, and wherein the venue-information clearinghouse receives the venue information from each venue by way of the API, a data store configured to store clearinghouse account information comprising accounts for the venues that use the venue-information clearinghouse, and user accounts for facilitating access to the venue information by the user, wherein determining the relevance of the item of information is based at least in part on the sensor data and comparing the pattern of interactions with the venue by the user including at least one day and at least one time of day to the corresponding features in the item of information including at least one day and at least one time of day, and providing at least a portion of information from the item of information to the user as taught by Kandekar because it would have effectively improved the information item distribution to the user. Nahumi, in view of Busch, discloses displaying relevant information to the user based on behavior of the user (Nahumi Paragraph [0068]). Using the system and method for automated proximity-based social check-ins of Kandekar would facilitate analyzing the user’s online interactions to make notifications more individualized.  





Claims 2-5, 12, 14-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nahumi et al. (US 2013/0298030 A1) in view of Busch (US 20140278987 A1) in further view of Kandekar et al. (US 2012/0252418 A1) in further view of Shirriff et al. (US 2016/0260296 A1).

Regarding claims 2 and 20, Nahumi, in view of Busch and Kandekar, does not explicitly disclose further comprising prioritizing providing the notification based on: 
determining, for the relevance of the item of information, a relevance score associated with the item of information, wherein determining the relevance score is based at least in part on a user knowledge base associated with the pattern including at least one day and at least one time of day; 
determining, for the urgency of the item of information, an urgency score associated with the item of information, wherein determining the urgency score is based on date features and time features in the item of information and the pattern including at least one day and at least one time of day; and 
providing the notification from the plurality of notifications over a second notification from the plurality of notifications based on both the relevance score and the urgency score of the item of information.
Shirriff teaches:
determining, for the relevance of the item of information, a relevance score associated with the item of information, wherein determining the relevance score is based at least in part on a user knowledge base associated with the pattern including at least one day and at least one time of day (Paragraphs [0045]:  contextual beacon data can be organized as a calendar having different data for different dates and times.  For instance, a beacon device associated with a particular cafe can have associated data relating to the cafe.  The data can be organized according to date and time (e.g. breakfast is served from 8:00 AM to 11:00 AM, and lunch is served from 11:00 AM to 2:00 PM) and [0058]: the notifications can be ranked according to a determination of relevance to the user.  The determination can be based at least in part on…the user's location history according to contextual beacon data (e.g., how often the user travels to a location), etc. The notification determined to be most relevant to the user can be ranked first); 
determining, for an urgency of the item of information, an urgency score associated with the item of information, wherein determining the urgency score is based on date features and time features in the item of information and the pattern including at least one day and at least one time of day (Paragraphs [0045] and [0060]: an amount of notifications can be provided for display up to a predetermined priority threshold.  The priority threshold can be indicative of the maximum number of notifications to be simultaneously provided for display.  For instance, if the priority threshold is three, and there are more than three notifications, the three most relevant notifications can be provided for display); and 
providing the notification from the plurality of notifications over a second notification from the plurality of notifications based on both the relevance score and the urgency score of the item of information (Paragraph [0060]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nahumi, in view of Busch and Kandekar, to disclose determining, for the relevance of the item of information, a relevance score associated with the item of information, wherein determining the relevance score is based at least in part on a user knowledge base associated with the pattern including at least one day and at least one time of day, determining, for an urgency of the item of information, an urgency score associated with the item of information, wherein determining the urgency score is based on date features and time features in the item of information and the pattern including at least one day and at least one time of day, and providing the notification from the plurality of notifications over a second notification from the plurality of notifications based on both the relevance score and the urgency score of the item of information as taught by Shirriff because it would have effectively improved the information item distribution to the user. Nahumi, in view of Busch and Kandekar, discloses displaying relevant information to the user based on behavior of the user (Nahumi Paragraph [0068]). Using the systems and methods for providing beacon-based notifications of Shirriff would minimize the difficulty of separating relevant and irrelevant information by facilitating the identification of relevant information items by using priority and ranking.  
Regarding claim 3, Nahumi, in view of Busch and Kandekar, discloses:
further comprising determining contextual information associated with the item of information, the contextual information determined based at least in part on the sensor data (Nahumi Paragraph [0075]). 
Nahumi, in view of Busch and Kandekar, discloses the limitation above. Nahumi, in view of Busch and Kandekar, does not explicitly disclose:
wherein the urgency score is further determined based in part on the contextual information.
Shirriff teaches:
wherein the urgency score is further determined based in part on the contextual information (Paragraph [0060]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nahumi, in view of Busch and Kandekar, to disclose he urgency score is further determined based in part on the contextual information as taught by Shirriff because it would have effectively improved the information item distribution to the user. Nahumi, in view of Busch and Kandekar, discloses displaying relevant information to the user based on behavior of the user (Nahumi Paragraph [0068]). Using the systems and methods for providing beacon-based notifications of Shirriff would minimize the difficulty of separating relevant and irrelevant information by facilitating the identification of relevant information items by using priority and ranking.  
Regarding claim 4, Nahumi, in view of Busch and Kandekar, does not explicitly disclose:
determining a schedule for providing the item of information to the user based on the urgency score, wherein the item of information is provided to the user based on the determined schedule.
Shirriff teaches:
determining a schedule for providing the item of information to the user based on the urgency score, wherein the item of information is provided to the user based on the determined schedule (Paragraphs [0054] and [0060]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nahumi, in view of Busch and Kandekar, to disclose determining a schedule for providing the item of information to the user based on the urgency score, wherein the item of information is provided to the user based on the determined schedule as taught by Shirriff because it 
Regarding claims 5, 15, and 21, Nahumi, in view of Busch and Kandekar, does not explicitly disclose:
wherein determining the relevance and the urgency of the item of information to the user comprises extracting a set of features comprising relevance-related features and the urgency-related features from the item of information and comparing the relevance-related features and the urgency-related features to semantic knowledge of the user associated with the pattern including at least one day and at least one time of day.
Shirriff teaches:
wherein determining the relevance and the urgency of the item of information to the user comprises extracting a set of features comprising relevance-related features and the urgency-related features from the item of information and comparing the relevance-related features and the urgency-related features to semantic knowledge of the user associated with the pattern including at least one day and at least one time of day (Paragraphs [0049], [0058], and [0060]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nahumi, in view of Busch and Kandekar, to disclose determining the relevance and the urgency of the item of information to the user comprises extracting a set of features comprising relevance-related features and the urgency-related features from the item of information and comparing the relevance-related features and the urgency-related features to semantic knowledge of the user associated with the pattern including at least one day and at least one time of day as taught by Shirriff because it would have effectively improved the information item distribution to the user. Nahumi, in view of Busch and Kandekar, discloses displaying relevant information to the user based on behavior of the user (Nahumi Paragraph [0068]). Using the systems and methods for providing beacon-based 
Regarding claim 12, Nahumi, in view of Busch, does not explicitly disclose:
wherein providing the notification of the item of information comprises generation of a notification interface comprising the venue, contextual information, and a relevance score or urgency score, and scheduling information associated with subsequently providing the notification
Shirriff teaches:
wherein providing the notification of the item of information comprises generation of a notification interface comprising the venue, contextual information, and a relevance score or urgency score, and scheduling information associated with subsequently providing the notification (Fig. 6; Paragraphs [0045], [0058], and [0060]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nahumi, in view of Busch and Kandekar, to disclose providing the notification of the item of information comprises generation of a notification interface comprising the venue, contextual information, and a relevance score or urgency score, and scheduling information associated with subsequently providing the notification as taught by Shirriff because it would have effectively improved the information item distribution to the user. Nahumi, in view of Busch and Kandekar, discloses displaying relevant information to the user based on behavior of the user (Nahumi Paragraph [0068]). Using the systems and methods for providing beacon-based notifications of Shirriff would minimize the difficulty of separating relevant and irrelevant information by facilitating the identification of relevant information items by using priority and ranking.  
Regarding claim 14, Nahumi discloses a computerized method for providing personalized information to a user from venues that are of interest to the user, the method comprising: 
for a venue in the set of venues, determining one or more sources of information for the venue, wherein the one or more sources of information provide items of information that are associated with the venue (Paragraph [0148]: feeds relating to Madison square garden); 
determining, from the items of information, an item of information that is associated with at least one source of information by the venue (Paragraphs [0148]: feeds and [0154]: An accident can be detected by monitoring real time local feeds (such as tweeter), clustering the feed into topics, extracting geolocation/location, measuring frequency and size of topics, the system will detect and extract unusual events); 
determining a relevance of the item of information to the user (Paragraphs [0146]: Users 710 and 720 and nicks fans and both are proximate to the Madison square garden 670 and may be notified by the system (770) that they share fields of interest and [0154]: The said monitoring real time local feeds might be referred to explicit or implicit signals or frequencies (e.g., mails, tweets, blogs, posts, breaking news, etc.) and for concluding the most relevant results and recommendations ).
Nahumi discloses the limitations above. Nahumi does not explicitly disclose:
monitoring user data to determine a pattern of user interactions by the user with one or more venues, wherein the pattern of interactions is based on repeated interactions with the one or more venues over time, wherein the pattern of interactions with the venue comprises a pattern including at least one day and at least one time of day, wherein the user data comprises sensor data from user computing devices associated with the user, and wherein each venue comprises an entity that is associated with information or announcements via one or more information sources; 
determining a set of venues relevant to the user, the set of venues determined at least in part based on the pattern of user interactions with each venue by the user, determined from the sensor data associated with the user; 
wherein determining the relevance of the item information is based on comparing the pattern of interactions with the venue by the user including at least one day and at least one time of day to the corresponding extracted relevance-related features in the item of information including at least one day and at least one time of day; 
determining an urgency of the item of information to the user, wherein determining the urgency of the item information including at least one day and at least one time of day is based on comparing the pattern of interactions with the venue by the user including at least one day and at least one time of day to the corresponding extracted urgency-related features in the item of information; and 
based on determining that the item of information is relevant to the user and the urgency of the item of information, providing a notification of the item of information.

monitoring user data to determine a pattern of user interactions by the user with one or more venues, wherein the pattern of interactions is based on repeated interactions with the one or more venues over time, wherein the pattern of interactions with the venue comprises a pattern including at least one day and at least one time of day, wherein the user data comprises sensor data from user computing devices associated with the user, and wherein each venue comprises an entity that is associated with information or announcements via one or more information sources (Paragraphs [0340],[0350], and  [0351]: the mobile device receives information that describes the geographic locations of businesses.  The mobile device may only report when the location of the mobile device corresponds to the geographic location of a business….if the user frequents office supply stores, an advertisement indicating that Office Max 510 on the West side of Hayden Road 500 may be sent to the mobile device to be displayed at an appropriate time ….The search of past location information may be further narrowed to produce more accurate predictions by filtering for routes taken on similar days (e.g., only Saturday, only every other week, monthly), at similar times (e.g., only around 5:00 PM, between 3:00 PM and 6:00 PM, after sunset, before high-noon, before a particular stock market opens in the time zone of the user, etc.)); 
determining a set of venues relevant to the user, the set of venues determined at least in part based on the pattern of user interactions with each venue by the user, determined from the sensor data associated with the user (Paragraph [0342]: the location information stored is analyzed to determine the types of businesses that the user of the mobile device typically visits, or visited.  The stored location information stored in is compared to a database of business information and locations in order to determine specific businesses, or types of businesses frequented by the user of the mobile device).
Kandekar teaches:
wherein determining the relevance of the item information is based on comparing the pattern of interactions with the venue by the user including at least one day and at least one time of day to the corresponding extracted relevance-related features in the item of information including at least one day and at least one time of day (Paragraph [0020]: the ACIS 16 may analyze check-ins reported to identify potentially redundant or erroneous check-ins, and may resolve any such multiple check-ins to a single relevant check-in based on information such as the metadata of the venue(s); the number of venue-operated devices 14 at the venue(s), the identifiers, locations and other metadata of the venue-operated device(s) 14 reporting the check-ins; the times at, and the durations for, which the venue-operated devices 14 detected and checked-in the user device 12 and other user devices; the location of the user device 12, if available; the past check-in history of the user device 12 and its user); (Paragraphs [0041]: The user may also configure the methods of prompting for check-in, responding to prompts for check-ins, or for issuing notifications of check-ins for each rule, such as via a text message (e.g., using SMS or e-mail), push notifications, or other methods of interacting with the user. In one embodiment, automatic check-in rules may be defined on a continuous basis.  For example, each time a user of the user device 12 visits a new type of venue, the ACIS client 28 may prompt the user to configure a rule for the new type of venue, or for the specific venue itself, or both and [0069]: Notably, the text message 60, or in fact any other type of check-in notification, may include a coupon or promotional offer (e.g., in the form of redemption codes) or information on "specials" at the venue.  Potentially a coupon or offer could be provided only if the user allows the auto check-in).
Shirriff teaches:
determining an urgency of the item of information to the user, wherein determining the urgency of the item information including at least one day and at least one time of day is based on comparing the pattern of interactions with the venue by the user including at least one day and at least one time of day to the corresponding extracted urgency-related features in the item of information (Paragraphs [0045]: contextual beacon data can be organized as a calendar having different data for different dates and times.  For instance, a beacon device associated with a particular cafe can have associated data relating to the cafe.  The data can be organized according to date and time (e.g. breakfast is served from 8:00 AM to 11:00 AM, and lunch is served from 11:00 AM to 2:00 PM), and [0060]: an amount of notifications can be provided for display up to a predetermined priority threshold.  The priority threshold can be indicative of the maximum number of notifications to be simultaneously provided for display.  For instance, if the priority threshold is three, and there are more than three notifications, the three most relevant notifications can be provided for display); and 
based on determining that the item of information is relevant to the user and the urgency of the item of information, providing a notification of the item of information (Paragraph [0060]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nahumi to monitoring user data to determine a pattern of user interactions by the user with one or more venues, wherein the pattern of interactions is based on repeated interactions with the one or more venues over time, wherein the pattern of interactions with the venue comprises a pattern including at least one day and at least one time of day, wherein the user data comprises sensor data from user computing devices associated with the user, and wherein each venue comprises an entity that is associated with information or announcements via one or more information sources, and determining a set of venues relevant to the user, the set of venues determined at least in part based on the pattern of user interactions with each venue by the user, determined from the sensor data associated with the user as taught by Busch because it would have effectively improved the information item distribution to the user. Nahumi discloses displaying relevant information to the user based on behavior of the user (Nahumi Paragraph [0068]). Using the systems and methods to provide an advertisement relating to a recommended business to a user of wireless device based on a location history of visited physical named locations associated with the user of Busch would facilitate analyzing the user’s online interactions to make notifications more individualized.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nahumi, in view of Busch, to disclose determining the relevance of the item information is based on comparing the pattern of interactions with the venue by the user including at least one day and at least one time of day to the corresponding extracted relevance-related features in the item of information including at least one day and at least one time of day as taught by Kandekar because it would have effectively improved the information item distribution to the user. Nahumi, in view of Busch, discloses displaying relevant information to the user based on behavior of the user (Nahumi Paragraph [0068]). Using the system and method for automated proximity-based social check-ins of 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nahumi, in view of Busch and Kandekar, to disclose determining an urgency of the item of information to the user, wherein determining the urgency of the item information including at least one day and at least one time of day is based on comparing the pattern of interactions with the venue by the user including at least one day and at least one time of day to the corresponding extracted urgency-related features in the item of information, and based on determining that the item of information is relevant to the user and the urgency of the item of information, providing a notification of the item of information as taught by Shirriff because it would have effectively improved the information item distribution to the user. Nahumi, in view of Busch and Kandekar, discloses displaying relevant information to the user based on behavior of the user (Nahumi Paragraph [0068]). Using the systems and methods for providing beacon-based notifications of Shirriff would minimize the difficulty of separating relevant and irrelevant information by facilitating the identification of relevant information items by using priority and ranking.  
Regarding claim 16, Nahumi, in view of Busch and Kandekar, discloses wherein the relevance of the item of information to the user is determined at least in part based on an indication, provided by the user, of relevance of the information source from which the information item is determined (Nahumi Paragraph [0064]).
Regarding claim 17, Nahumi in view of Busch and Kandekar, does not explicitly disclose:
wherein determining the relevance and the urgency of the item of information to the user comprises determining a relevance score and an urgency score associated with the information item, and wherein the evaluation of the relevance and the urgency comprises comparing the relevance score and urgency score to a relevance threshold and an urgency threshold respectively, wherein the information item is determined relevant and urgent if the corresponding thresholds are satisfied.
Shirriff teaches:
wherein determining the relevance and the urgency of the item of information to the user comprises determining a relevance score and an urgency score associated with the information item, and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nahumi, in view of Busch and Kandekar, to disclose determining the relevance and the urgency of the item of information to the user comprises determining a relevance score and an urgency score associated with the information item, and wherein the evaluation of the relevance and the urgency comprises comparing the relevance score and urgency score to a relevance threshold and an urgency threshold respectively, wherein the information item is determined relevant and urgent if the corresponding thresholds are satisfied as taught by Shirriff because it would have effectively improved the information item distribution to the user. Nahumi, in view of Busch and Kandekar, discloses displaying relevant information to the user based on behavior of the user (Nahumi Paragraph [0068]). Using the systems and methods for providing beacon-based notifications of Shirriff would minimize the difficulty of separating relevant and irrelevant information by facilitating the identification of relevant information items by using priority and ranking.  
Regarding claim 18, Nahumi, in view of Busch and Kandekar, does not explicitly disclose:
wherein the relevance threshold and the urgency threshold are inferred from user data associated with other users or is determined based on user preferences.
Shirriff teaches:
wherein the relevance threshold and the urgency threshold are inferred from user data associated with other users or is determined based on user preferences (Paragraphs [0058] and [0060]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nahumi, in view of Busch and Kandekar, to disclose the relevance threshold and the urgency threshold are inferred from user data associated with other users or is determined based on user preferences as taught by Shirriff because it would have effectively improved the information item distribution to the user. Nahumi, in view of Busch and Kandekar, discloses displaying relevant information to the user based on behavior of the user (Nahumi Paragraph [0068]). Using the systems and methods for providing beacon-based notifications of Shirriff would minimize the difficulty of .  




Conclusion
                                                                                                                                                                                                   
                                                                                                                                       
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621